Citation Nr: 0504602	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active service with the United States 
Armed Forces Far East during World War II.  He died in August 
1976 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued in 
April 2000 by the VA Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a June 2001 decision, the Board denied the appellant's 
claim, finding that the appellant had no legal entitlement to 
accrued benefits.  The appellant appealed the June 2001 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following a May 2002 Appellee's Motion for 
Summary Affirmance and For a Stay of Further Proceedings 
(Appellee's Motion), the Court issued a February 2003 
Judgment entered in response to a December 2002 Order 
vacating the June 2001 Board decision and remanding the case 
to the Board for further development and readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  In August 2003, the Board remanded the 
case for compliance with the notification provisions of the 
VCAA.  The matter is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The appellant's husband, the veteran, died in August 
1976.

2.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, and there is no 
indication that he had any service-connected disabilities.

3.  The appellant's claim for accrued benefits was filed in 
July 1998, more than one year after the veteran's death.


CONCLUSION OF LAW

The claim for accrued benefits lacks legal entitlement under 
the law.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  The VCAA eliminated the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
light of the VCAA, VA revised the provisions of 38 C.F.R. §§ 
3.102 and 3.159.  38 C.F.R. 
§§ 3.102, 3.159 (2003); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  These amendments were effective November 9, 2000.  VA 
is not required, however, to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See VAOPGCPREC 5-
2004.  

With regard to VA's compliance with the August 2003 Board 
remand instructions, the Board notes that VA, in an April 
2004 letter, informed the appellant of what was needed to 
establish entitlement to accrued benefits, and advised her 
regarding what information and evidence she must submit, what 
information and evidence had, or would be, obtained by VA, 
and the need for the claimant to let VA know of any evidence 
or information that would support her claim.  The appellant 
did not respond.  The Board observes that the duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In October 2004, the RO also readjudicated the issue 
on appeal and issued a supplemental statement of the case 
(SSOC), November 2004.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's August 
2003 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In a December 2002 single-judge decision, the Court observed 
that the date of the filing of the appellant's claim was an 
issue of fact that could be affected by the submission of 
additional evidence; therefore, because the Court could not 
be certain that the appellant would not benefit from the 
notice requirements of VCAA, it remanded the case to the 
Board for such notice.  The VCAA requires that VA must 
provide notice that informs the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted, and thus prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  

In the present case, a substantially complete application was 
received in July 1998.  In a March 2000 rating decision, VA 
denied the appellant's claim as lacking legal entitlement 
under the law, prior to the enactment of the VCAA.  Only 
after the March 2000 rating action was promulgated, in a 
Board decision, a Board remand, and a VCAA letter dated in 
April 2004, did VA provide initial notice of the provisions 
of the VCAA and more fully advise the appellant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence had, or would be, 
obtained by VA, and the need for the claimant to let VA know 
of any evidence or information that would support her claim.  
In the April 2004 VCAA letter, VA also indicated that it 
would assist her in getting evidence.  In an August 2000 
statement of the case (SOC) and an SSOC, VA gave notice to 
the appellant regarding what information and evidence had 
been submitted and considered.  In various letters, an SOC, 
an Appellee's Motion, an SSOC, and an April 2004 VCAA letter, 
VA also informed the appellant of what information and 
evidence is needed to substantiate her claim and what 
information she needed to submit and what VA would do.  In a 
November 2004 cover letter, VA gave the appellant an 
additional 60 days to submit additional evidence.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in an April 2004 VCAA letter to the appellant, 
an SOC, an Appellee's Motion, and an SSOC, the VA informed 
her of what information she needed to a establish entitlement 
to accrued benefits, that she should send in information 
describing additional evidence or the evidence itself.  While 
the notice VA provided to the appellant in April 2004 was not 
given prior to the initial AOJ adjudication of the claim, the 
notice was provided by VA prior to the transfer of the 
appellant's case to the Board after remand and the content of 
the notice letters along with the SOC and SSOC, generally 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, no reasonable possibility 
exists that additional VA assistance would aid in 
substantiating the claim and the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  Thus, to decide 
the appeal regarding the claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 5-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Analysis

The appellant basically argues that her deceased husband 
rendered military service with the United States Armed Forces 
and had been a prisoner of war.  Accordingly, she believes 
that his service entitles her to VA accrued benefits.

The RO has verified the military service of the appellant's 
husband.  On an AGUZ Form 632, dated in January 1974, his 
service was listed as follows: pre-war service from December 
2 through December 7, 1941; beleaguered status from December 
8, 1941, through May 5, 1942; missing (with unit awaiting 
formal surrender) from May 6 through May 7, 1942, no casualty 
status from May 8, 1942 to August 14, 1945; status under MPA 
terminated on August 14, 1945; and regular Philippine service 
from August 15, 1945 through January 31, 1946.  In addition, 
the form reflects that alleged prisoner of war status from 
May 8 through December 24, 1942, is not supported.  One 
section of the form notes that the veteran was determined in 
a prisoner of war status for the period from May 8 through 
December 14, 1942, and affiliated with the United States 
Armed Forces Far East.  He received an honorable separation 
from service.  He had no recognized guerrilla service.

The veteran died in August 1976.  In September and October 
1976, the appellant submitted a VA Form 21-530, Application 
for Burial Benefits.  In July 1998, she submitted a VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, the Pension and Accrued Benefits by Surviving 
Spouse or Child (Including Death Compensation if Applicable).

In a February 2000 administrative decision, the RO determined 
that the appellant's husband could not be recognized as a 
former prisoner of war.  The RO found that the evidence 
submitted, aside from the appellant statements, did not 
establish that the appellant's husband was incarcerated as a 
prisoner of war of the Japanese Imperial Government during 
World War II.

In a March 2000 rating decision, the RO denied entitlement to 
service connection for the cause of death of the appellant's 
husband on the basis that the claim was not well grounded.  
In addition, the RO determined that the appellant had no 
legal entitlement to accrued benefits.  In June 2000, the 
appellant submitted a statement that did not constitute a 
notice of disagreement (NOD).  In response, the RO sent the 
appellant a development letter later the same month, 
informing her of the need to submit an NOD.

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because the veteran died before the date of 
enactment, this change does not apply in this case and is 
noted only for information purposes.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5121(a)).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2004); see 38 C.F.R. § 
3.152(b) (2004).  However, applicable law and VA regulations 
further stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2004).

The veteran died in August 1976.  The appellant filed a VA 
Form 21-534, her claim for accrued benefits, in July 1998.  
As noted above, the law clearly requires a claim for accrued 
benefits be filed within one year after the date of death.  
The appellant's claim for death benefits, including accrued 
benefits, was filed in July 1998, about 22 years after the 
veteran's death in August 1976.  Therefore, her claim does 
not meet the basic filing requirement set forth in 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.

Further, although not specifically necessary to decide the 
current appeal, the Board observes that the record shows the 
appellant's husband never filed a claim for VA benefits.  
Accordingly, at the time of his death, he had no service-
connected disabilities and there were no pending claims for 
VA benefits.  Therefore, there can be no accrued benefits 
regardless of when the appellant's claim was filed.  Jones, 
136 F.3d at 1300.

Although the appellant was apparently unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the veteran's death, the Court has held 
that alleged ignorance cannot be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris noted that the Supreme Court of the United States had 
held that persons dealing with the Government were charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  Morris, 1 Vet. 
App. at 265.  The Court in Morris concluded that, even though 
the appellant might have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), the appellant was 
necessarily charged with knowledge of the regulation.

Because the appellant missed the statutory deadline for 
filing her claim for accrued benefits, the pertinent facts in 
this case are not in dispute and the law is dispositive; 
therefore, the appellant's claim must be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim for accrued benefits, being without legal merit, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


